COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Dominique Dontae Lasker

Appellate case number:    01-14-0630-CR, 01-14-00631-CR, 01-14-00632-CR

Trial court case number: 11-01-13703, 11-01-13704, 11-01-13705

Trial court:              506th District Court of Waller County

Date motion filed:        February 3, 2015

Party filing motion:      Relator


       The en banc court has unanimously voted to deny relator’s motions for en banc
reconsideration. It is ordered that the motions are denied.



Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court the En Banc Court*

Date: March 31, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.